Citation Nr: 0620697	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
July 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

After the August 2004 statement of the case was issued, but 
before the appeal was certified to the Board in May 2005, the 
RO received in January 2005, the veteran's two-page statement 
with respect to his claim for service connection for malaria. 
Generally, if any pertinent evidence is received by the RO 
before the appeal is certified, a supplemental statement of 
the case must be issued to inform the veteran of material 
changes in, or additions to, the information included in the 
statement of the case.  38 C.F.R. § 19.31 (2005).  The 
regulations also provide, however, that a supplemental 
statement of the case is not required if the additional 
evidence is not relevant to the issue on appeal or if it 
duplicates evidence previously of record which was discussed 
in the statement of the case.  38 C.F.R. § 19.37(a)

To the extent the veteran's January 2005 statement describes 
his harrowing experiences during active military service, it 
is not relevant to the issue on appeal.  The fact that the 
veteran's life was threatened at times during service 
provides no support for any of the three requirements to 
establish service connection-namely, that the veteran has a 
current malaria disability, that he incurred malaria during 
service, and that his current malaria disability is related 
to his active military service.  As to the rest of the 
January 2005 statement, it contains many facts that were 
previously submitted as evidence to the RO:  that mosquitos 
bearing malaria were present in the regions of Southeast Asia 
where he served on active duty, that his sergeant failed to 
obtain medical treatment for him in Thailand, that because 
his sergeant knew he was sick, he put the veteran on a train 
to Korat rather than making him drive, that he did not have 
enough time in Hawaii to seek medical attention, that the 
examiner at his exit examination asked him several times if 
he felt all right and although he was very sick, the veteran 
said yes, that he lost 40 pounds during service, that he was 
sick when he visited his sister in Arizona, that his illness 
recurred every November for 20 years, and that he did not 
know he could seek medical treatment from VA.  Since those 
facts were previously submitted and the documents containing 
them were considered by the RO in the statement of the case, 
a remand for the RO to issue a supplemental statement of the 
case is not necessary.  


FINDING OF FACT

The veteran has not been diagnosed with a current disability 
of malaria.  


CONCLUSION OF LAW

The criteria for service connection for malaria have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection for malaria, the veteran must meet three 
requirements: (1) the existence of a current malaria 
disability; (2) the disease of malaria was incurred during 
active military service; and (3) a relationship exists 
between the current malaria disability and the inservice 
malaria.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  If any of those requirements is not 
met, service connection is not permitted.  As discussed 
below, since the veteran cannot meet the first requirement, 
his claim is properly denied. 

Regardless of the symptoms a veteran has experienced in the 
past, a veteran cannot qualify for service connection without 
a medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The record is clear that the veteran has no current malaria 
disability.  After examining the veteran in December 2003, 
the VA examiner determined that there was no evidence that 
the veteran had malaria at that time.  The veteran has 
submitted no medical evidence to the contrary.  Indeed, the 
veteran himself testified that he doesn't think he currently 
has malaria because he has not had malaria symptoms for 20 
years.  Accordingly, his service connection claim for malaria 
must be denied.  

In challenging the denial of his claim, the veteran has put 
forth several theories about why his claim was denied.  In 
his notice of disagreement, he stated that his claim must 
have been denied because VA does not believe him. But the RO 
did not question the veteran's truthfulness and neither does 
this Board.  It is possible the veteran misunderstands the 
RO's statement about the competence of the veteran's 
statements and those of his family members.  The RO properly 
pointed out in the statement of the case that the law 
requires a medical professional to make a medical diagnosis.  
As a result, those portions of the statements by the veteran, 
his wife, and his siblings asserting that the veteran had 
malaria cannot be considered in deciding the claim, because 
they are made by lay persons, not medical professionals.  
Espiritu v. Derwinski, 2 Vet. App. 495 (1992) (lay persons 
are not legally competent to give medical opinions).  Yet, 
the information that a lay person can testify about has been 
considered by this Board in reaching its decision.  Indeed, 
this Board relied upon the veteran's statements about his 
symptoms to determine that no current disability exists.  

In his substantive appeal, the veteran believed that his 
claim was denied solely because his service medical records 
failed to document his malaria symptoms.  But the lack of 
corroborating evidence in the service medical records is just 
one factor to be considered in analyzing whether a disease 
was incurred during service.   The  regulations explicitly 
allow the use of post-service evidence to establish that a 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
This veteran produced very little post-service evidence that 
he had incurred malaria during service.  He had never been 
tested for malaria, had not sought any treatment for his 
symptoms for more than a year following service, and could 
not produce any treatment records.  But even if the veteran 
had produced abundant evidence that he incurred malaria 
during service, his claim would still fail.  All three 
requirements must be met to qualify for service connection, 
and he cannot meet the first requirement of showing the 
existence of a current malaria disability.  

Finally, the veteran implies in a statement received March 
2004 that his claim was denied because a veteran who serves 
during peacetime is not as important as one who serves during 
a period of war.  He argues that Vietnam Era veterans and 
Gulf War veterans receive benefits for their service, so he 
should be given the benefit of the doubt and receive 
benefits, too.  Although Congress has created some 
evidentiary rules that apply only to veterans who have served 
during a period of war (see, e.g., 38 U.S.C.A. § 1154(b)), 
the requirement to establish a current disability applies to 
all veterans, no matter when they served.  Compare 
38 U.S.C.A. § 1110 (service connection may be granted for a 
disability resulting from disease contracted in the active 
service during a period of war) (emphasis added) with 
38 U.S.C.A. § 1131 (service connection may be granted for a 
disability resulting from disease contracted in the active 
service during other than a period of war) (emphasis added).  
Moreover, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.102 does not apply here when there 
is no doubt about a critical element of service connection.  
The veteran's claim has been denied not because his peacetime 
service to his country is not important, but because he does 
not meet the requirements that Congress has established for 
service connection claims.  If in the future, however, the 
veteran once again experiences malaria symptoms, he is free 
to seek service connection at that time.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

VA met most of these notification requirements before the 
adverse January 2004 rating decision was issued.  The RO's 
August 2003 letter described what evidence VA was seeking to 
provide and identified specific documents that VA needed to 
decide the veteran's claim.  Although the RO did not address 
what evidence is necessary to establish a claim for service 
connection in that letter, VA explained the three 
requirements for service connection in the rating decision of 
September 2003.  And all three of those requirements were set 
forth in the RO's December 2004 letter, which was sent to the 
veteran five months before the appeal was certified to the 
Board.  

Neither the August 2003 letter nor the December 2004 letter 
addressed what evidence was needed with respect to the 
disability rating criteria or the effective date for service 
connection for a malaria disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran  was not harmed by that omission, 
however, because service connection was denied, rendering 
moot the issues relating to rating criteria and the effective 
date of an award.  

And while the notification letters did not explicitly ask the 
veteran to send VA evidence in his possession that pertained 
to his claim, he was not prejudiced by that lack of notice.  
First, he was not unaware of his ability to submit evidence 
to VA because in August 2003, November 2003, March 2004, 
July 2004, and January 2005, he in fact submitted evidence 
pertaining to his claim to VA.  Second, included in the 
August 2004 statement of the case, which was issued 9 months 
before the appeal was certified to the Board, was the text of 
38 C.F.R. § 3.159(b)(1), which set forth that notice.  Third, 
no matter what evidence he might have submitted on the other 
elements of service connection, since the veteran 
acknowledges that he has no current malaria disability, his 
claim would have failed.  Neither the veteran nor his 
representative has claimed he was prejudiced by any 
notification errors.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, VA treatment records, 
and treatment records of the private physician the veteran 
identified, and by providing the veteran with a medical 
examination and an opportunity to present the sworn testimony 
of witnesses at the May 2005 hearing.  


ORDER

Service connection for malaria is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


